                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            WESTERN DIVISION

    Timothy Cosman,

                 Appellant,
                                                  Case No. 3:20-cv-50298
           v.
                                                  Honorable Iain D. Johnston
    Busey Bank

                 Appellee.


                      MEMORANDUM OPINION AND ORDER

          Timothy Cosman appeals the Bankruptcy Court’s decision to grant Busey

Bank’s (“the Bank”) motion for summary judgment as to count II of its adversarial

complaint. That count sought a declaration that Cosman debts to Busey Bank are

nondischargeable because he induced the Bank into issuing him the loans by filing

false financial documents and that the Bank reasonably relied on those falsehoods.

The Court affirms the Bankruptcy Court’s decision.

     I.      Background

          Between 2014 and 2015, Cosman obtained several loans from Busey Bank. 1

These loans, including refinances and renewals, totaled millions of dollars. As part

of these transactions, Cosman filed financial statements claiming that he owned

twenty percent of Cosman Farms, LLC, which he claimed was valued at $2,000,000;

twenty percent of Cosman Family Limited Partnership, which he claimed was



1The facts are taken entirely from the record presented on appeal, including the affidavits,
and Cosman’s response to Busey Bank’s statement of material facts.
                                             1
valued at $1,000,000; and an itemized list of farming machinery, equipment, and

vehicles, which he either overvalued or did not own. In March 2015, he filed another

financing statement claiming the same, but with a slight increase in the claimed

value of the two businesses.

         Cosman then defaulted on the Busey Bank loans and, in June 2016, sought

relief under chapter 7 of the Bankruptcy Code. But the financial information

Cosman used to obtain those loans was fraudulent. In October 2019, Cosman

pleaded guilty and was convicted of bank fraud because of his use of fraudulent

information to obtain the Busey Bank loans. The Bank then filed a four-count

adversarial complaint in the Bankruptcy Court seeking to declare the loans

nondischargeable under 11 U.S.C. § 523(a)(2)(A)–(B), (a)(4), and (a)(6). Count II

asked the Court to declare the loans nondischargeable under § 523(a)(2)(B). The

Bankruptcy Court granted the Bank’s motion as to that count and dismissed the

rest. Cosman now appeals. The question on appeal is whether the Bankruptcy

Court erred in granting summary judgment to the Bank under § 523(a)(2)(B) when

it found no genuine issue of material fact regarding the Bank’s reliance on Cosman’s

fraudulent financial statements.

   II.      Analysis

         The Court reviews the Bankruptcy Court’s determinations of law de novo,

and its factual findings for clear error. U.S. Bank N.A. v. Vill. at Lakeridge, LLC,

138 S. Ct. 960, 966 (2018) (noting, in a bankruptcy case, that legal conclusions are

reviewed de novo); Estate of Cora v. Jarling (In re Jarling), 816 F.3d 921, 924 (7th



                                           2
Cir. 2016); Shaw Steel, Inc. v. Morris (In re Morris), 223 F.3d 548, 552 (7th Cir.

2000); Fed. R. Civ. P. 52(a)(6); Fed R. Bankr. P. 7052. Summary judgment is

appropriate when no genuine dispute of material fact exists, and the movant is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The moving party

bears the initial burden to show that no genuine dispute of material fact exists. Id.

Then, the nonmovant must present its own evidence showing that a genuine

dispute of material fact does exist. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251 (1986).

      The Court will not engage in a trial on affidavits. Id. at 255 (“The evidence of

the nonmovant is to be believed, and all justifiable inferences are to be drawn in his

favor.”). But affidavits or declarations based on personal knowledge may be used to

support a motion for summary judgment. Fed. R. Civ. P. 56(c)(4). If the nonmovant

fails to properly address the movant’s assertions of fact, the Court may consider the

assertions undisputed and grant the motion if these undisputed facts entitle the

movant to judgment as a matter of law. Fed. R. Civ. P. 56(e)(2)–(3).

      A. Reasonable Reliance

      In count II of its adversarial complaint, the Bank contended that its loans to

Cosman were nondischargeable under 11 U.S.C. § 523(a)(2)(B). It contended

Cosman had obtained the loans by using fraudulent financial statements on which

the Bank reasonably relied. In re Cosman, 616 B.R. 358, 368 (Bankr. N.D. Ill. 2020).

That section of the Bankruptcy Code provides that a bankruptcy discharge order

does not discharge:



                                           3
      an individual debtor from any debt . . . for money, property, services, or
      an extension, renewal, or refinancing of credit, to the extent obtained by
      . . . use of a statement in writing that is (i) materially false; (ii) respecting
      the debtor’s or insider’s financial condition; (iii) on which the creditor to
      whom the debtor is liable for such money, property, services, or credit
      reasonably relied; and (iv) that the debtor caused to be made or
      published with intent to deceive.

11 U.S.C. § 523(a)(2)(B) (emphasis added). To succeed on its motion for summary

judgment, the Bank must show that Cosman made a materially false written

statement about his financial condition with the intent to deceive, and that the

Bank reasonable relied on that written statement. Fischer Inv. Cap., Inc. v. Cohen

(In re Cohen), 507 F.3d 610, 613 (7th Cir. 2007). The Bankruptcy Court granted the

Bank’s motion for summary judgment on count II. Cosman’s appeal challenges only

the Bankruptcy Court’s determination that the Bank reasonably relied on his

fraudulent financial statements. No other element is at issue. Dkt. 14, at 5.

      Section 523 employs two different types of reliance: reasonable and justified.

Justifiable reliance requires a lesser showing than reasonable reliance. Lamar,

Archer & Cofrin, LLP v. Appling, 138 S. Ct. 1752, 1763 n.6 (2018). Section

523(a)(2)’s text “plainly heightens the bar to discharge when the fraud at issue was

effectuated” through a written financial statement. Id. at 1763. “Under the

justifiable reliance standard, a creditor has no duty to investigate unless the falsity

of the representation would have been readily apparent.” Ojeda v. Goldberg, 599

F.3d 712, 717 (7th Cir. 2010). This presents a subjective inquiry into the

“circumstances of a particular case and the characteristics of a particular plaintiff.”

Id.



                                             4
      In contrast, the reasonable reliance test is objective. Although it is assessed

on a case-by-case basis, In re Bonnett, 895 F.2d 1155, 1157 (7th Cir. 1989), it does

not involve an subjective inquiry into the creditors lending policies and practices, In

re Garman, 643 F.2d 1252, 1256 (7th Cir. 1980). Furthermore, courts do not second

guess the creditor’s lending decisions. In re Morris, 223 F.3d at 553. Instead, federal

courts determine whether the creditor’s reliance on the debtor’s fraudulent financial

statement was reasonable under the circumstances. Field v. Mans, 516 U.S. 59, 63

(1995) (defining reasonable reliance as “what would be reasonable for a prudent

man to do under those circumstances”). Although creditors are not generally

required to conduct investigations into every potential agreement, In re Morris, 223

F.3d at 554, they cannot blindly ignore evidence of deceit, that to a reasonably

prudent creditor, would throw up a red flag. In re Bonnett, 895 F.2d at 1157; accord

Veritex Cmty. Bank v. Osborne (In re Osborne), 951 F.3d 691, 699 (5th Cir. 2020).

But even though reasonable reliance is a heightened burdened for creditors, it

“cannot be said to be a rigorous requirement, but rather is directed at creditors

acting in bad faith.” In re Morris, 223 F.3d at 553 (quoting Bank One, Lexington,

N.A. v. Woolum, 979 F.2d 71, 76 (6th Cir. 1992)).

      Here, the Bankruptcy Court analyzed the affidavits and the lending

agreements and found that “[t]here is nothing on the face of the financial

statements that would have alerted the Bank that the debtor was misrepresenting

his financial condition or that there was a need for further investigation.” In re

Cosman, 616 B.R. at 370–71. The Bankruptcy Court analyzed the evidence and



                                           5
determined that no red flags existed. With no red flags, reasonable reliance did not

require the Bank to investigate further. Cosman contends that this was error.

      Cosman cites to Waugh Real Estate Holdings, LLC v. Daecharkhom (In re

Daecharkhom), 481 B.R. 641 (Bankr. D. Nev. 2012). Dkt. 14, at 9. But that case is

not persuasive. First, it is a case from a Ninth Circuit district court. See Camreta v.

Greene, 563 U.S. 692, 709 n.7 (2011) (district court decisions are not precedential).

Second, and most important, that case seems to suggest that justifiable reliance and

reasonable reliance require the same analysis and that reasonable reliance requires

a subjective inquiry. Id. at 648–49 (noting in the opening statement that the

plaintiff must prove “that the reliance was reasonable or justifiable (elements 5 or

6)” and then explaining that the Court “must particularly consider the subjective

effect of those circumstances upon the creditor”). At least in this Circuit, that is

simply not true. The Seventh Circuit has been clear that the reasonable reliance

test is objective: it asks whether the reasonably prudent lender would have relied on

the debtor’s false statements. In re Morris, 223 F.3d at 553. Thus, a subjective

inquiry into the thoughts of the loan officer that approved the loans is not enough to

satisfy this objective reasonable person standard.

      Relying on Hurston v. Anzo (In re Anzo), 562 B.R. 819 (Bankr. N.D. Ga.

2016), Cosman contends that his fraudulent statements regarding his interests in

Cosman LLC and Cosman Family Limited Partnership should have been a red flag

and, therefore, the Bank could not have reasonably relied on those statements

without further investigation. Dkt. 14, at 12. But citation to In re Anzo is not



                                            6
persuasive. First, that case comes from a district court in Georgia, and is not

binding on this Court. Camreta, 563 U.S. at 709 n.7. Second, the In re Anzo facts

occurred in the middle of the “deep recession” of 2008 and 2009. In re Anzo, 562 B.R.

at 833. Unlike here, that case also presented multiple red flags that should have

prompted further inquiry. Id. at 834. At bottom, that case says nothing about false

financial statements that include ownership in family businesses in a significantly

different economic environment.

       In this case, the Bank presented an affidavit of Steven Henderson, Senior

Vice President and Manager of Special Assets, the department to which Cosman’s

loans were transferred. Henderson, having reviewed the internal business records,

stated that the Bank relied on the false statements offered by Cosman. 2 And the

Bankruptcy Court reviewed the financial statements and determined that nothing

would have alerted the reasonably prudent lender to any need for further

investigation.

       Cosman argues that Henderson’s testimony regarding the Bank’s reliance on

Cosman’s false financial statements is conclusory and without factual foundation.

Dkt. 14, at 9. Though Cosman fails to cite any authority to support this proposition,

he is correct that merely conclusory affidavits would not be enough. Wheatley v.

Factory Card & Party Outlet, 826 F.3d 412, 419 (7th Cir. 2016) (“Wheatley’s

affidavit contains conclusory statements that she could perform the job with the



2Henderson’s affidavits are located in this Court’s docket at Dkt. 8-3, at 12–21 (hereinafter
“Henderson First Affidavit”); Dkt. 8-4, at 151–53 (hereinafter “Henderson Second
Affidavit”).
                                              7
medical boot, but the facts regarding her abilities when wearing the boot do not

support that conclusion.”). But Henderson’s affidavits are not merely conclusory.

His first affidavit includes more than eight pages of factual details concerning the

history of the Cosman account, the security interests the Bank took in support of

the loans, and that the Bank would not have loaned the monies to Cosman had it

known of his falsehoods. See Henderson First Affidavit. That is enough to establish

a factual foundation for Henderson’s testimony.

       Cosman also points to Henderson’s affidavit statement regarding reliance on

the fraudulent statement that Cosman “was the beneficiary of a ‘promissory note to

be owed to the defendant in the amount of $1,500,000 executed by the defendant’s

father’”—the “defendant” being Cosman. Henderson First Affidavit, ¶ 19. He argues

that this statement should have been a red flag, but he cites no authority that

shows such a loan to be a red flag. Dkt. 14, at 10. On the contrary, the loan is not a

red flag. Cosman is involved in a family business that, at least at one time, dealt in

the millions of dollars. A creditor’s failure to see a $1,500,000 financial transaction

under these circumstances remains well within the range of objective

reasonableness.

       Without any red flag, or any indication that the Bank should have

investigated further, the Bank’s reliance was objective reasonable, and the

Bankruptcy Court was correct to grant the Bank’s motion for summary judgment on

Count II. 3


3Cosman contends that the Bank has the burden of persuasion and proof and that he
should have the opportunity to cross-examine Henderson and subpoena other witnesses.
                                           8
       B. The Affidavits

       In support of its position, the Bank filed two affidavits of Steven Henderson,

Senior Vice President and Special Assets Manager of Busey Bank. Cosman also

filed his own affidavit. Dkt. 8-4, at 118–19 (hereinafter “Cosman Affidavit”).

       Though not well developed, Cosman’s opening brief seems to argue that a

genuine issue of material fact exists because Rule 56 “does not authorize trial on

affidavits.” Dkt. 14, at 7. Later in his brief, Cosman argues that he “did counter the

affidavit of Henderson with his own affidavit.” Id. at 8. In his reply brief, Cosman

further argues that Henderson’s affidavits have no foundation and should carry

“very little weight.” Dkt. 17, at 5–6. He further contends that the issue at hand is a

factual one and should not be decided on the affidavits. Id. at 6.

       To begin, the assertion that Henderson’s affidavit should carry “very little

weight” assumes that the Court weighs evidence on a motion for summary

judgment. That would amount to exactly the type of trial on the affidavits that

Cosman correctly explains is not permitted at this stage. A federal court’s “job when

assessing a summary judgment motion is not to weigh evidence, make credibility

determinations, resolve factual disputes and swearing contests, or decide which




Dkt. 17, at 6. But this is the summary judgment stage. As the Seventh Circuit has put it,
this is the time to “put up or shut up.” E.g., Goodman v. NSA, Inc., 621 F.3d 651, 654 (7th
Cir. 2010) (“We often call summary judgment, the ‘put up or shut up’ moment in litigation,
by which we mean that the non-moving party is required to marshal and present the court
with the evidence she contends will prove her case. And by evidence, we mean evidence on
which a reasonable jury could rely.”); see also BMO Harris Bank, N.A. v. Vista Mktg. Grp.
(In re Vist Mktg. Grp.), 548 B.R. 502, 514 (Bankr. N.D. Ill. 2016). Moreover, Cosman had
the opportunity to cross-examine Henderson if he deposed him. He eschewed that
opportunity, and so now cannot bellyache about Henderson’s un-cross-examined affidavits.
                                             9
inferences to draw from the facts.” Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.

2014). At bottom, Henderson’s affidavit is sufficient for summary judgment

purposes if it meets the criteria set out in Fed. R. Civ. P. 56(c)(4); that it is “made on

personal knowledge, set[s] out facts that would be admissible in evidence, and

show[s] that the affiant or declarant is competent to testify on the matters stated.”

      Henderson’s affidavits meet these requirements. The affidavits explain that

Henderson reviewed the business records relevant to the Cosman loans. Henderson

First Affidavit, ¶ 1. They explain that Henderson had access to all of those business

records because he was responsible for managing the loans. Id. ¶ 2. But because

Henderson was not involved in the decision to issue the loans, he has no personal

knowledge of that process. Instead, the personal knowledge supporting his

testimony is limited to his review of the business records associated with the

Cosman account. So, he can speak only to the content of those records and not the

subjective mindset of those directly involved in the loan offer itself. The other two

requirements are also met. Cosman does not challenge the eventual admissibility of

the business records that support Henderson’s testimony, nor does he challenge

Henderson’s competency to testify. Dkt. 17, at 5. Thus, the Henderson affidavits are

sufficient under Rule 56(c)(4) for the purpose of describing what the Bank’s business

records show.

      Although Cosman did file his own affidavit, he has not shown that the facts

set out in Henderson’s testimony are in dispute. Henderson’s affidavits reflect his

review of the Bank’s loans to Cosman. They, along with the financial statements,



                                           10
establish that the Bank reasonably relied on Cosman’s false financial statements—

an objective test. Henderson First Affidavit, ¶¶ 3, 33–34; Henderson Second

Affidavit, ¶ 12. And Cosman’s affidavit does not purport to counter that. Cosman’s

affidavit asserts that Jeffrey Rohlwing was his primary loan officer, and that

Cosman had no dealings with Henderson until after he defaulted on his loan

obligations to the Bank. Cosman Affidavit, ¶ 3. He also notes that Mr. Rohlwing did

not request any additional information from him or share the results of any

appraisals, id. ¶ 4, which he was not required to do. The Bank, however, has not

challenged those factual assertions, and the assertions do nothing to counter any of

the assertions in Henderson’s affidavit because the Court is not required to perform

a subjective inquiry.

      In Posey v. Skyline Corp., the Seventh Circuit found no genuine dispute of

material fact in an employment discrimination case when the defendant company

filed affidavits asserting that it had conspicuously posted the required notice in the

lunchroom. 702 F.2d 102, 105 (7th Cir. 1983). Posey responded with his own

affidavit contending that he glanced at the posters on the lunchroom bulletin board

almost every day and could not recall ever seeing such a notice. Id. But the Seventh

Circuit determined that Posey’s affidavit was insufficient to create question of fact:

“Posey’s affidavit merely indicates that Posey never saw the ADEA notice, which is

not the same as an averment that the notice was not in fact conspicuously posted.”

Id. at 105–06. Although some Seventh Circuit judges have questioned that decision,

it remains binding precedent. See id. at 106–07 (Cudahy, J., dissenting);



                                          11
Unterreriner v. Volkswagen of Am., Inc., 8 F.3d 1206, 1213–14 (7th Cir. 1993)

(Rovner, J., dissenting).

      Here, Cosman’s affidavit provides even less than the counter affidavit in

Posey. Posey’s affidavit actually contended that the company had not posted the

required notice. Conversely, Cosman’s affidavit merely asserts that the Bank’s

affiant was not his loan officer. It does not assert that the content of Henderson’s

affidavit is wrong. Thus, Cosman’s contention that his affidavit creates a question of

fact cannot stand in light of Posey. Taking Henderson’s affidavits and Cosman’s

affidavits as true, Busey Bank is still entitled to judgment as a matter of law. At

bottom, Cosman’s insistence that Henderson was not involved in the loan-making

process would only be relevant if the reasonable reliance test was subjective rather

than objective. But it is not. As explained above, it is circumstantial evidence of

actual reliance and determines whether the Bank’s conduct conforms to a

reasonably prudent lender standard. Thus, the fact that Henderson was not

involved in the loan-making process is irrelevant.

      Cosman next argues that Henderson’s affidavit shows that the Bank

“justifiably,” as opposed to “reasonably,” relied on Cosman’s false financial

statements. He seems to argue that the Bankruptcy Court should have accepted

this reference as a judicial admission. Dkt. 14, at 7. Curiously, Cosman then

contends that the Bankruptcy Court inappropriately substituted or corrected

Henderson’s factual statements made under oath. Id. at 8. But whether the Bank

justifiably or reasonably relied on Cosman’s false financial statement is a legal



                                          12
conclusion. And the Bankruptcy Court was correct not to accept Henderson’s legal

conclusion, if that is what he meant to assert. Pfeil v. Rogers, 757 F.2d 850, 862 (7th

Cir. 1985) (“Because legal argumentation is an expression of legal opinion and is not

a recitation of a ‘fact’ to which an affiant is competent to testify, legal argument in

an affidavit may be disregarded.”).

   III.   Conclusion

      For the reasons explained above, the Court affirms the Bankruptcy Court’s

decision granting summary judgment on Count II in favor of Busey Bank. The Bank

reasonably relied on Cosman’s false written financial statements, and his debts to

Busey Bank are, therefore, nondischargeable under 11 U.S.C. § 523(a)(2)(B).



Date: May 12, 2021

                                                          ___________________________
                                                           Honorable Iain D. Johnston
                                                          United States District Judge
                                                            Northern District of Illinois
                                                                     Western Division




                                           13
